— Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendant’s motion to dismiss plaintiff’s complaint against defendant Rescue Mission Alliance, Inc. Plaintiff voluntarily and knowingly signed a release holding the Mission free and harmless from any and all liability for personal injury. The release was clear and not contrary to public policy (see, Gross v Sweet, 49 NY2d 102; Ciofalo v Tanney Gyms, 10 NY2d 294). (Appeal from Order of Supreme Court, Onondaga County, Mordue, J. — Summary Judgment.) Present — Callahan, A. P. J., Denman, Green, Balio and Davis, JJ.